Citation Nr: 9917050	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a skin disorder, as secondary to exposure 
to Agent Orange.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to April 4, 
1997.

3.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), since April 4, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.  His DD Form 214 indicates service in the Republic of 
Vietnam.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from June 1994 and August 1994 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which respectively 
denied entitlement to service connection for blistering of 
the back as secondary to Agent Orange exposure and an 
evaluation in excess of 50 percent for PTSD.

By a decision dated in December 1996, the Board remanded the 
instant claims for additional development, to include current 
VA examinations and medical opinions.  The claims file has 
been returned to the Board for appellate review.

During the course of the current appeal, the RO assigned the 
current 70 percent disability evaluation for PTSD in a 
December 1998 rating decision.  Because the veteran has not 
specifically indicated he wished to limit the disability 
evaluation assigned his PTSD to 70 percent, the increased 
rating claim remains before the Board for review.



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
disorder secondary to exposure to Agent Orange is not 
supported by competent evidence demonstrating that the claim 
is plausible or capable of substantiation.

2.  The veteran's service-connected PTSD is not productive of 
more than considerable industrial impairment prior to April 
4, 1997, as indicated by a GAF score of 55.

3.  The veteran's service-connected PTSD is not productive of 
more than severe impairment of social and industrial 
adaptability since April 4, 1997, as indicated by a current 
GAF score of 40.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder secondary to exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD prior to April 4, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (1998).

3.  The schedular criteria for a disability rating in excess 
of 70 percent for PTSD since April 4, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Skin Disorder as Residual of Agent 
Orange

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 
Vet. App. 341 (1996) (adopting the definition of a well-
grounded claim as set forth by the United States Court of 
Appeals for Veterans Claims (hereinafter, the Court), in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  To establish a well-grounded claim generally 
requires medical or, in certain circumstances, lay evidence 
of incurrence or aggravation of a disease or injury in 
service, and medical evidence of a nexus or link between the 
claimed in-service disease or injury and the disability.  See 
Epps, 126 F.3d at 1468, Savage v. Gober, 10 Vet. App. 488, 
493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469.  

Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) (1998) are also satisfied.  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  Further, according to 38 C.F.R. 
§ 3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era  (January 9, 1962, 
to May 7, 1975).  Id.

Service medical records reveal that the veteran's skin was 
clinically evaluated as normal during both his July 1966 
induction and May 1969 separation examinations.  

During Agent Orange examination in August 1985, the veteran 
reported the onset of intermittent scattered blisters on his 
face in 1967, and occasionally on the rest of his body since.  
The blisters were said to occur about four times per month 
and lasted for 3 to 4 days.  The veteran received no medical 
treatment for them.  Examination revealed a few scattered, 
whitish lesions on the flat part of the rear buttocks, 5.0 to 
10.0 millimeters in circumference.  There was also a 5.0-
centimeter healed scar of the left buttock.

During VA hospitalization from December 1990 to January 1991, 
the veteran was seen at dermatology clinic for a rash on his 
back, in the lumbar area around the flank.  He was diagnosed 
with herpes simplex virus.

The veteran filed his claim of entitlement to service 
connection for a skin disorder as secondary to Agent Orange 
exposure in March 1990.

The veteran submitted a statement in April 1990, in which he 
stated that he did not report the blistering of his back 
during service, and was not treated for it.

During VA examination in October 1990, the veteran reported a 
rash in the lumbar area and the left cheek, with blistering, 
but no itching.  Examination of the skin was negative, and no 
pertinent diagnosis was given.

The veteran presented for VA dermatology examination in June 
1994 with a history of red patches on the back.  He was 
diagnosed with xerosis and tinea cruris.

Following an August 1995 hearing, the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in October 1995.  The decision states that the 
veteran's disabilities consisted of major depression, 
gastrointestinal disorders, and back disorders (consisting of 
back pain following a 1986 laminectomy).  No skin disorder is 
cited in the decision.

The veteran presented to VA general medical clinic in 
September 1996 with complaints of a rash upon the left cheek 
which started 11 days previously.  The diagnosis was possible 
herpes zoster of the left face.

An October 1996 VA ear, nose, and throat (ENT) clinical note 
shows that the veteran presented with scarring of the nose 
and left malar areas, crow's feet (dog bite on the nose) and 
"Agent Orange" effect on the left malar.  The impression 
was of a nasal scar and herpes zoster scarring of the left 
face.

During his October 1996 Central Office hearing before the 
undersigned Board Member, the veteran testified that the 
blistering of his back had been tentatively identified as 
herpes zoster, and that he had had no other diagnosis.

A memorandum from a physician at the Ann Arbor, Michigan, VA 
Medical Center (VAMC) dated in October 1996, states that the 
veteran required dermabrasion and chemical peel of the left 
volar region scarring which may be attributable to Agent 
Orange.

In its December 1996 remand, the Board asked the veteran to 
provide information as to physicians who had treated him for 
a skin disorder since active service.  Also, a clarification 
from the VA physician who stated in October 1996 that the 
veteran may be suffering from a skin disorder attributable to 
Agent Orange was requested.  Finally, a VA dermatological 
evaluation was requested, to include an opinion as to whether 
it was at least as likely as not that any skin disorder was 
attributable to exposure to Agent Orange.

In January 1997, the veteran presented for VA acute care 
clinical evaluation with complaints of recurring "Agent 
Orange-related" rash on his back.  The assessment was 
possible herpes zoster.

In February 1997, the veteran was requested to provide 
information related to treatment for a skin disorder since 
his separation from active service.  He submitted a personal 
statement and copies of decisions concerning his Agent Orange 
claim, to include an award in November 1994 from the Agent 
Orange Veteran Payment Program Fund.

Following a February 1997 request from the RO that the 
examining physician elaborate on his October 1996 statement 
that the veteran suffered from a skin disorder which may have 
been attributable to Agent Orange, a reply was received in 
March 1997 that there was no "statement" made, but rather, 
the opinion was subjective, and consisted of the veteran's 
own reported medical concerns.

In March 1997, the veteran presented to VA ENT clinic with 
complaints of an occasional, stress-related, viral eruption 
in the upper cheeks.  The assessment was stress virus, likely 
herpetic.

Pursuant to the December 1996 remand by the Board, the 
veteran was afforded a VA examination of the skin in April 
1997.  He stated that during service in Vietnam in 1967, he 
developed blisters on his left cheek, which he described as 
red and inflamed, and subsequently spread to his scalp.  The 
examiner stated that service medical records did not provide 
any documentation of any skin disorder.  The veteran reported 
that skin lesions had intermittently appeared and resolved 
since their onset in 1967.  He stated that some lesions had 
resulted in scars, and that the head, face, neck, back, left 
hand, right arm, and gluteal fold were involved.  Currently, 
the veteran stated that he continued to have skin lesions 
several times per month.  These were described as blisters 
with associated redness and inflammation.  An episode lasted 
from 3 days to 1 month.  The veteran felt that the lesions 
were worse in the summer, and spread more when exposed to the 
sun or to perspiration.  The most recent outbreak of skin 
lesions occurred 1 week previously, and lasted 2 days, with 
involvement of the back.  Examination revealed the veteran's 
face, neck, chest, back, upper extremities, and gluteal fold 
were free of vesicles at that time.  Punctuate hypopigmented 
areas were scattered in a random distribution on the 
veteran's back.  Additional punctuate areas were present on 
the left cheek near the beard line.  There was no visible 
excoriation.  There were also erythematous, but healed, scars 
on the left inferior and anterior lower neck.  The superior 
portion of the veteran's left cheek had a slightly 
hypopigmented area.  Color slides of the skin lesions were 
attached.  Also attached was an April 1997 evaluation by a VA 
board-certified dermatologist, who noted a 2.0 x 2.0-
centimeter red area on the veteran's buttocks, but no lesions 
on other sites.  The dermatologist concluded that the 
reported symptoms were due to herpes simplex virus (HSV), by 
history.  He specifically stated in his report that the 
veteran had no acne or signes of porphyria cutanea tarda.  
The examiner stated that the April 1997 evaluation of the 
board-certified dermatologist carried greater weight than the 
October 1996 VA physician's opinion.  She concluded that the 
evidence supported the view that the veteran had no skin 
disease which had been linked to exposure to Agent Orange.  
She added that while it was possible that the veteran had his 
first episode of herpes simplex while in military service, 
there was no documentation in the claims file to support that 
history.  The diagnoses were herpes simplex and post-
inflammatory hypopigmentation.

Pursuant to the Board's December 1996 remand, records were 
requested from the SSA in September and November of 1997.  
Those records were received in March 1998, but did not 
include medical evidence of a skin disorder which was not 
previously of record.

As herpes zoster and herpes simplex are not among the 
diseases that have been classified as etiologically related 
to the exposure of herbicides in Vietnam under 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e), a presumption of service 
connection is not warranted.  The United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  To that end, a disease which is 
diagnosed after service discharge may be considered to be 
service connected if it is shown to be the result of an event 
or exposure during service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Despite the aforementioned diagnoses of herpes zoster and 
herpes simplex, there is not of record competent evidence of 
a nexus, or link, between those findings and active service, 
specifically, exposure to Agent Orange.  See Caluza, 7 Vet. 
App. at 506; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the Board has given careful consideration to the claim 
of the veteran that service connection is warranted for a 
skin disorder due to exposure to Agent Orange, because he is 
not a medical expert, he is unable to express an opinion 
regarding the etiology of any current skin disorder due to 
herbicide exposure.  See Espiritu, 2 Vet. App. at 494.  

Even though the veteran may now have residuals of herpes 
zoster and herpes simplex, upon reviewing the evidentiary 
record concerning the issue of entitlement to service 
connection as a result of Agent Orange exposure, the Board 
concludes that the veteran's claim for service connection is 
not well grounded.  "To be well grounded, a claim 'need not 
be conclusive,' . . . but must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits."  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  The veteran's 
claim for service connection as a residual of exposure to 
Agent Orange is not well grounded, because no clinical or 
other competent evidence (to include the October 1996 VA 
examiner's opinion, which was later clarified) demonstrates 
that he has any present disability, presumptive or otherwise, 
which is related to exposure to Agent Orange. While the 
veteran is presumed to have been exposed to herbicides 
because of his service in the Republic of Vietnam, mere 
exposure itself does not constitute disability for VA 
purposes.  Absent competent medical evidence of a nexus 
between the veteran's herpes zoster and herpes simplex and 
exposure to Agent Orange during service, the claim does not 
meet the threshold requirements for the presentation of a 
well-grounded claim, and must therefore be denied.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and there 
is no duty to assist the appellant in developing the claim.  
Epps, 126 F.3d at 1469.  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make this claim "plausible."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for the claimed benefit.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam); Robinette, 8 Vet. App. at 77-78.  The veteran is 
advised that submission of a competent medical opinion 
linking a current skin disorder to active service 
(specifically, to exposure to Agent Orange) would serve to 
render his claim well grounded.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Increased Rating-PTSD

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy, 1 Vet. App. at 81; Littke v. Derwinski, 1 Vet. App. 
90, 91 (1990).  In this regard, the current condition of the 
veteran's PTSD has been assessed by an April 1997 VA 
examination, which the Board finds to be adequate concerning 
the issue on appeal.  Finally, there is no indication that 
there are other relevant records available which would 
support the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran filed his claim for entitlement to service 
connection for PTSD in March 1990.

By a rating decision dated in October 1992, the RO granted 
entitlement to service connection for PTSD, and assigned a 50 
percent disability evaluation, effective March 7, 1990.  
Evidence of record at that time included the report of a VA 
examination dated in October 1990, a report of VA 
hospitalization dated from December 1990 to January 1991, and 
reports of VA examinations dated in June 1991 and September 
1992.

A.  Evidence Prior to April 4, 1997

Pertinent evidence of record prior to April 4, 1997, includes 
VA outpatient treatment reports dated from June 1993 to 
February 1994, which showed treatment for PTSD and 
depression.  The veteran complained of feeling "worthless."  
His appearance was termed neat and casual, while his speech, 
affect, mood, perception, and cognition were clear and 
appropriate.  Also of record was a report of VA 
hospitalization, dated from January to February of 1994.  The 
veteran complained that he felt depressed and suicidal.  He 
described his family situation as very poor, due to his 20-
year history of alcoholism.  The veteran reported that he had 
not had a drink in 3 years.  He described a chronically-
depressed mood, and said that he cried a lot and could not 
concentrate.  The veteran stated that he was "inadequate" 
as a husband and father.  He described a suicide attempt 3 
years previously, but denied current intent or plan to commit 
suicide.  The veteran was living at home with his four 
children.  Although unemployed, he did most of the housework, 
including the cooking.  Objectively, the veteran was causally 
dressed, mildly disheveled, slightly agitated, and crying.  
His speech was of a normal length and volume, but was 
slightly slurred.  His mood was depressed, his affect 
restricted, and stream of thought goal-oriented.  There was 
no evidence of thought disorder.  The veteran denied auditory 
or visual hallucinations, but described occasional Vietnam 
flashbacks.  He described fleeting suicidal ideation, but no 
intent or plan.  His cognitive functioning was grossly 
intact, and insight and judgment were good.  The Axis I 
diagnoses were major depression, alcohol dependence, in 
remission, and PTSD.

Also of record is an August 1993 disability report from the 
Social Security Administration.  (The report was not received 
from the SSA until March 1998, at which time various medical 
records were submitted, primarily concerned with the 
veteran's back disability).  On the August 1993 form, the 
veteran reported that he was self-employed in the 
construction field from 1965 to 1992 as a bricklayer.  The 
veteran stated that his duties involved using a trowel and 
brick hammer, mixing mortar, laying bricks, giving proposals, 
and overseeing common laborers.  He reported that a back 
injury was his disabling condition, which first bothered him 
in November 1985, and which caused him to stop working in 
November 1992.

The veteran submitted a claim of entitlement to an increased 
evaluation for PTSD in January 1994, which was denied by the 
RO in its August 1994 rating decision.  

In March 1994, a psychological evaluation was performed at 
the request of the SSA.  (This was also received in March 
1998).  The veteran reported that he got along well with 
people, had a fair relationship with his family, and had two 
close friends.  He was on time for the evaluation, and drove 
himself to same.  The veteran was neat and clean, and was 
oriented in three spheres.  The Axis I diagnoses were PTSD, 
delayed onset, and alcohol dependence, in full remission.  
The veteran's current Global Assessment of Functioning (GAF) 
Score was 55.  The examiner concluded that the veteran's 
prognosis was fair, and that he was able to manage his own 
funds.

Later in March 1994, the veteran was afforded a "functional 
capacity assessment" by the SSA (once again, received at the 
RO in March 1998).  The examining psychiatrist stated that 
the veteran had features of delayed onset PTSD with 
depression, feelings of worthlessness, flashbacks, nightmares 
and anxiety.  However, the veteran was in touch with reality, 
oriented, and spoke spontaneously and logically.  The veteran 
was said to be able to attend to his personal needs, 
including grooming and self-care, as well as do basic 
housecleaning and activities of daily living.  He could focus 
his attention and concentration adequately to complete tasks 
and pursue his interests and activities.  Finally, the 
veteran was said to be able to perform certain work 
activities compatible with his physical condition.

By a May 1995 rating decision, the RO denied an increased 
evaluation for the veteran's service-connected PTSD, based 
upon VA outpatient treatment reports dated from December 1994 
to February 1995.  In December 1994, the veteran presented 
for VA mental health clinic on time, poorly dressed and 
groomed, red-eyed, and crying.  He stated that he could not 
work and that his VA benefits were not enough to meet daily 
expenses.  Suicide had crossed his mind, and he stated he 
would continue to take his medication.  The diagnoses were 
PTSD and alcohol abuse.

Also of record is the report of a private examination by 
Robert A. MacGuffie, Ph.D., conducted in May 1996.  (The 
veteran waived consideration of this evidence by the RO at 
his October 1996 Central Office hearing).  The veteran was 
appropriately dressed, oriented in three spheres, with an 
intact thought process and average or above intelligence.  
There were no indications of psychosis, delusional thinking, 
or hallucinations.  The veteran experienced suicidal 
ideation, and presented thoughtful responses to questions.  
He reported daily depression and suffered from a severe sleep 
disorder.  He also stated that he had flashbacks of Vietnam, 
which kept him from going out in public.  The veteran stated 
that he walked his dog and went to church daily, when no one 
else was there.  He was at home most of the time, and spent 
time in the garage listening to the radio.  The veteran 
stated that he was unable to continue working because of his 
back injury.  The psychologist concluded that there was a 
clear indication of PTSD, which seemed to have resulted from 
the veteran's Vietnam experiences.  He also stated that there 
was no evidence to suggest that the veteran's PTSD was 
aggravated by his industrial (back) injury, that the PTSD 
would have been at about the same level regardless of the 
industrial injury, and there was no relationship between 
either the veteran's PTSD or depression and the back injury.

During his October 1996 Central Office hearing, the veteran 
testified that he was receiving VA outpatient treatment for 
his PTSD.  He reported nightmares nearly every night, and 
testified that he did not go out in public.  The veteran also 
testified that he basically lived by himself in a garage, 
away from his family, and that the focus of his life was his 
dog.

B. Evidence of Record Since April 4, 1997

The December 1996 Board remand requested that the veteran's 
PTSD be evaluated in accordance with the regulatory changes 
effective November 7, 1996.  To that end, the veteran was 
afforded a VA PTSD examination in April 1997.  This evidence 
is pertinent to the veteran's claim of entitlement to an 
evaluation in excess of 70 percent for PTSD since April 4, 
1997 (which was the date of the examination).  Subjectively, 
the veteran reported that his symptoms had worsened over the 
past few years, mainly through the feeling of being more 
removed from his family and more withdrawn from society.  The 
veteran felt rejected by his family, in that he was not 
allowed to be alone with his grandchild.  He believed that 
the only living being that did not reject him was his dog.  
The veteran reported guilt over having killed a girl of age 
six with a grenade launcher while he was in Vietnam.  The 
veteran believed the future was rather bleak, and had low 
self-esteem.  He had multiple thoughts of death, but stated 
that his dog kept him alive.  The veteran stated that 
nightmares of the war had increased to every third night.  He 
said that he entertained no visitors, except for an elderly 
gentleman, to whom he paid no attention.  The veteran stated 
that he wished to fight, but that he would not do so because 
of a back disability.  Instead, he kept the anger directed 
toward himself or inside, and generally withdrew from 
society.  Objectively, the veteran was casually dressed.  Eye 
contact was fair, and the veteran got up to move about during 
the interview.  His thought processes were logical and 
sequential.  He had passive suicidal ideation with feelings 
of worthlessness.  There was no admitted homicidal ideation, 
although there appeared to be a tremendous amount of anger.  
There were no clear psychotic features.  There did appear to 
be cognitive distortion around feelings of being rejected.  
The veteran was depressed, and his affect was quite tearful.  
His brow was furrowed, he was generally alert and grossly 
oriented.  Insight was fair to poor, and judgment was 
relatively adequate.  The examiner concluded that the veteran 
met the criteria for chronic PTSD, and had a history of 
polysubstance abuse but was in recovery, although there was a 
high risk of relapse.  He was only being seen for 
medications, and there was a high degree of avoidance.  The 
veteran was also said to have depression, and there was much 
conflict concerning feelings of rejection and very poor self-
esteem.  The Axis I diagnoses (which the examiner stated were 
the same under DSM-III-R and DSM-IV) were:  PTSD; major 
depressive disorder; history of polysubstance abuse; history 
of polysubstance dependence; and heavy caffeine use.  The 
examiner assigned a GAF score of 27.

In July 1997, the Adjudication Officer requested an opinion 
from the Chief of Administrative Medicine at the Ann Arbor, 
Michigan, VA Medical Center (VAMC).  Specifically, the Chief 
was requested:  (1) to discuss the assigned GAF Score in 
terms of consistency with conclusions which were rendered 
regarding the extent of social and industrial adaptability; 
(2) to assign the GAF with respect to only psychological, 
social and occupational functioning; (3) with respect to 
multiple Axis I and II diagnoses, attempt to provide a GAF on 
service-connected conditions, and another GAF Score 
indicating all psychiatric conditions possible, with an 
explanation and discussion of rationale; and (4) if the GAF 
Scale applied only to the service-connected mental disorder, 
furnish a competency determination.

In response, a memorandum was received in August 1997 from 
the VA psychiatrist who performed the April 1997 VA PTSD 
examination.  He replied that the GAF was global, taking the 
whole person's functioning into account, that it pertained to 
all Axis I and II diagnoses, and that it could not be 
"partitioned" among multiple diagnoses if the examination 
report is to conform to DSM-III-R or DSM-IV.  The 
psychiatrist also stated that because the veteran was 
depressed, avoidant, suicidal, homicidal, filled with rage, 
hopeless, socially withdrawn, and unemployed, his GAF score 
was approximately 30.  On the basis of suicidality alone, his 
score was said to fall between that corresponding to suicidal 
ideation (GAF of 50) and acting out suicidal thoughts (GAF of 
10).  Taking into account all other factors lead to a score 
of 27.  The psychologist concluded that a low GAF, in and of 
itself, did not imply that a person was incompetent, and that 
although the veteran had a low level of functioning, 
available evidence did not support the conclusion that he was 
incapable of independently managing his personal affairs, 
including his finances.

In June 1998, the Ann Arbor VAMC Chief of Administrative 
Medicine was again contacted by the Adjudication Officer.  A 
request was made that the psychologist who performed the 
April 1997 PTSD examination and August 1997 memorandum review 
the veteran's PTSD claim for the purpose of determining 
whether the records received from the SSA in March 1998 
affected his findings.

In July 1998, the psychologist replied that the evidence from 
the SSA supported the major occupationally-limiting 
disability as a physical condition.  The psychologist added 
that the loss of employment, as well as symptoms of PTSD, 
both contributed to the veteran's social dysfunction.  He 
concluded that PTSD symptoms were probably the more 
predominate contributor of the two to the dysfunction.  
Finally, the examiner stated that "[i]n light of 
occupational disability due to the physical, I would change 
GAF to 40 exemplified by social isolation and passive 
suicidal ideation."

By its December 1998 rating decision, the RO increased the 
disability evaluation assigned the veteran's service-
connected PTSD from 50 percent to 70 percent, effective April 
4, 1997, the date of the veteran's most recent VA PTSD 
examination.

The veteran contends that his PTSD is more disabling than was 
reflected by the 50 percent and current 70 percent disability 
evaluations, and that he is unemployable due solely to his 
service-connected PTSD.

1.  Rating Criteria Effective Through November 6, 1996

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including PTSD, as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 
(1996).  In a supplemental statement of the case (SSOC) dated 
in December 1998, the RO furnished the veteran with the 
newly-revised criteria.  The criteria effective through 
November 6, 1996, were furnished to the veteran in a 
statement of the case (SOC) issued in May 1995.  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
disability evaluation was warranted for situations where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent disability evaluation was 
warranted where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.

After reviewing the evidence of record, the Board concludes 
that the veteran's service-connected PTSD was most 
appropriately rated as 50 percent disabling prior to April 4, 
1997, pursuant to the criteria in effect through November 6, 
1996.  This evidence of record shows a disability picture 
which is more consistent with a 50 percent, as opposed to a 
70 percent, disability rating.

It is true that during his hospitalization by VA from January 
to February of 1994, the veteran described his family 
situation as very poor.  However, that was due to his history 
of alcoholism.  Also, the veteran stated during December 1994 
VA mental health care clinic that he could not work.  
Additionally, the veteran stated during private examination 
by psychologist Robert MacGuffie in May 1996 that flashbacks 
of Vietnam kept him from going out in public.  Finally, he 
testified during his October 1996 Central Office hearing that 
he basically lived by himself in his garage, and his dog was 
the focus of his life.

However, the veteran stated on his August 1993 disability 
report prepared for the Social Security Administration that 
it was his back injury which was his disabling condition 
which caused him to stop working in November 1992.  Also, 
following psychological evaluation by the SSA in March 1994, 
the veteran stated that he got along well with people, had a 
fair relationship with his family, and had two close friends.  
The examiner concluded that the veteran's progress was 
"fair."  Subsequent to his March 1994 functional capacity 
assessment by the SSA, the veteran was said to be able to 
perform certain work activities compatible with his physical 
condition.  Also, the report of the May 1996 evaluation by 
psychologist Robert MacGuffie stated that there was no 
evidence to suggest that the veteran's PTSD was aggravated by 
his industrial (back) injury, that the PTSD would have been 
at about the same level regardless of the industrial injury, 
and there was no relationship between either the veteran's 
PTSD or depression and the back injury.

This evidence does not show that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment, so as to warrant a 70 percent disability 
evaluation under Diagnostic Code 9411.  Because there was no 
evidence of severe impairment with respect to either personal 
relationships or industrial capability, the disability level 
of the veteran's PTSD prior to April 4, 1997, most closely 
approximates the rating criteria for a 50 percent evaluation.  
Accordingly, under the rating criteria for PTSD in effect 
through November 6, 1996, the Board determines that an 
increased evaluation is not warranted.

Furthermore, upon review of the evidence, the Board also 
concludes that the veteran's service-connected PTSD is most 
appropriately rated as 70 percent disabling since April 4, 
1997, pursuant to the criteria in effect through November 6, 
1996.  

The veteran did report during his April 1997 VA PTSD 
examination that he felt more removed from his family and 
more withdrawn from society.  He also stated that he wished 
to engage in physical fighting, but did not do so because of 
his back disability.  However, his thought processes were 
logical and sequential, and there were no psychotic features.  
Also, the veteran's judgment was relatively adequate, and 
while there was a tremendous amount of anger, there was no 
homicidal ideation.  Finally, while the examiner did diagnose 
PTSD, major depressive disorder, history of polysubstance 
abuse and dependence, and heavy caffeine use were other Axis 
I diagnoses.  Additionally, the VA psychologist who performed 
the April 1997 PTSD examination stated in July 1998 that the 
records from the SSA supported the major occupationally-
limiting disability as a physical condition.  He also stated 
that while the veteran's PTSD symptoms were more dominant, 
his loss of employment also contributed to his social 
dysfunction.  

Taken as a whole, the facts in the record correspond to a 
disability picture that is productive of severe social and 
industrial impairment since April 4, 1997.  The cited 
evidence of record, however, does not support a 100 percent 
disability evaluation for PTSD.  It is not shown that the 
veteran is totally isolated in his community, or that he has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  

Accordingly, under the rating criteria for PTSD in effect 
through November 6, 1996, the Board determines that an 
evaluation in excess of 70 percent since April 4, 1997, is 
not warranted.

2.  Rating Criteria Effective from November 7, 1996

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective from November 7, 1996, a 50 percent 
disability evaluation is warranted for PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

As with the analysis under the previous rating criteria for 
Diagnostic Code 9411, the evidence clearly shows that the 
veteran does not meet the criteria effective November 7, 
1996, for a disability evaluation in excess of 50 percent for 
PTSD prior to April 4, 1997.  Significantly, the veteran's 
PTSD symptoms do not reflect the criteria under the new 
regulations such as:  occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; difficulty 
in adapting to stressful circumstances (including work or a 
work-like setting); or the inability to establish and 
maintain effective relationships.  

Rather, the disability evaluation for the veteran's PTSD 
prior to April 4, 1997, is most nearly encompassed by the 
criteria for a 50 percent evaluation.  In making this 
determination, the Board recognizes that the veteran does 
suffer from suicidal ideations, depression, and neglect of 
personal appearance and hygiene.  He has also reported 
suffering from flashbacks, feelings of worthlessness, 
nightmares, anxiety, and a sleep disorder.  

However, the VA outpatient treatment reports dated from June 
1993 to February 1994 show that the veteran's speech, affect, 
mood, perception, and cognition were clear and appropriate.  
Also, the VA hospitalization summary dated from January to 
February of 1994 showed that although unemployed, the veteran 
did most of the housework.  Also, his cognitive functioning 
was grossly intact, and insight and judgment were good.  For 
his March 1994 psychological evaluation by the SSA, the 
veteran was on time and drove himself.  He was oriented in 
three spheres.  For his March 1994 functional capacity 
assessment, the veteran was in touch with reality, oriented, 
and spoke spontaneously and logically.  The veteran was said 
to be able to attend to his personal needs, including 
grooming and self-care, as well as do basic housecleaning and 
maintenance of activities of daily living.  He could focus 
his attention and concentration adequately to complete tasks 
and pursue his interests and activities.  The report of the 
May 1996 private examination by Robert MacGuffie shows that 
the veteran was appropriately dressed, oriented in three 
spheres, with an intact thought process and average or above 
intelligence.  There were no indications of psychosis, 
delusional thinking, or hallucinations.  

Finally, it is significant that the veteran's GAF was 
reported as 55 in March 1994.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders 46 (4th ed. 1994) (DSM-IV); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In accordance 
with DSM-IV, a GAF score of 55 represents some moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Moreover, the Court has 
held that a GAF score of between 55 and 60 reflected a 
"moderate difficulty in social, occupational and social 
functioning."  See Carpenter v. Brown, 8 Vet. App. 240, 242-
43 (1995).  The same definitions of GAF scores were included 
in the DSM-III-R, which was recognized by VA under the 
criteria in effect prior to the November 7, 1996, regulatory 
changes.  

When the evidence is viewed as a whole, the veteran's 
symptoms are more consistent with those contemplated by the 
rating criteria for a 50 percent disability rating.  
Accordingly, under the new rating criteria for Diagnostic 
Code 9411 in effect since November 7, 1996, the Board finds 
that an evaluation in excess of 50 percent for the veteran's 
PTSD prior to April 4, 1997, is not warranted.  

Nor does the veteran meet the criteria for a disability 
rating in excess of 70 percent for PTSD, since April 4, 1997, 
pursuant to criteria effective November 7, 1996.  The 
evidence clearly shows that the veteran does not meet the 
criteria for a 100 percent disability evaluation for PTSD 
effective November 7, 1996.  Karnas, supra.  The veteran 
simply does not show any evidence of the symptoms required 
for a 100 percent disability evaluation.  Furthermore, it is 
significant that the veteran's GAF was changed to 40 in July 
1998 by the psychologist who performed the April 1997 VA PTSD 
examination.  In accordance with DSM-IV, a GAF score of 40 
represents some impairment in reality testing or 
communications (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

When the evidence is viewed as a whole, the veteran's 
symptoms are more consistent with those contemplated by the 
rating criteria for a 70 percent disability rating.  Hence, 
under the new rating criteria for PTSD in effect since 
November 7, 1996, the Board finds that an evaluation in 
excess of 70 percent since April 4, 1997, is not warranted.  

While the Board has considered the applicability of the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).

The Board also finds that, as there is no evidence that the 
disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a skin disorder as 
secondary to exposure to Agent Orange is denied.

An evaluation in excess of 50 percent for PTSD prior to April 
4, 1997, is denied.

An evaluation in excess of 70 percent for PTSD since April 4, 
1997, is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

